Citation Nr: 1439768	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  12-17 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left knee condition (referred to hereinafter as "left knee disability").

2.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for night sweats, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial increased rating for service-connected arthralgia of the right knee, status post arthroscopy and patella fracture (referred to hereinafter as "right knee disability"), currently evaluated as 10 percent disabling.

5.  Entitlement to an initial increased rating for service-connected residuals of sprain of the lumbosacral spine (referred to hereinafter as "back disability"), currently evaluated as 10 percent disabling.

6.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from September 1984 to March 1993 and from July 1995 to December 2006.  This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  A March 2008 decision (notice was not sent until April 2008) granted service connection for a right knee disability, a back disability, and bilateral hearing loss.  A 10 percent initial rating was assigned for the right knee disability, while noncompensable initial ratings were assigned for the back disability and bilateral hearing loss.  Service connection for PTSD and for night sweats was denied.  In a June 2010 decision, service connection for a left knee disability was denied.  The Veteran appealed each of these determinations.  

In a May 2012 rating decision (notice was not sent until June 2012), the RO increased the initial rating for the Veteran's service-connected back disability to 10 percent.  This increase covered the entire period on appeal, but it was not to the maximum initial rating possible.  The issue of an even higher initial rating therefore remains encompassed by this matter.  AB v. Brown, 6 Vet. App. 35 (1993).  The RO also granted service for PTSD.  That issue accordingly is no longer part of this matter.  In November 2013, the Veteran testified at a hearing held at the aforementioned RO before the undersigned Veterans Law Judge.  He submitted new evidence at that time.  It is given initial consideration herein because he also submitted a waiver of his right to have the RO do so.  38 C.F.R. § 20.1304(c).

Review of the Veteran's paper and electronic claims files shows that a variety of dispositions are warranted with respect to this matter.  Whether new and material evidence has been received sufficient to reopen entitlement to service connection for a left knee disability is a jurisdictional issue.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  As such, it is an issue of this matter regardless of any previous determination made by the RO.  The following determination is made with respect to it.  Adjudication cannot proceed concerning service connection for a left knee disability or increased initial ratings for a service-connected right knee disability, back disability, or bilateral hearing loss.  These issues thus are REMANDED for additional development.  Service connection for night sweats finally has been added to this matter for a limited purpose.  While not on appeal, a REMAND for additional development is needed.


FINDING OF FACT

Evidence received following an unappealed February 1994 rating decision which denied service connection for a left knee disability was not considered therein, is not cumulative or redundant of the evidence that was considered therein, and relates to a necessary but previously unestablished fact.


CONCLUSION OF LAW

The February 1994 rating decision is final, but service connection for a left knee disability is reopened in light of new and material evidence subsequently received.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 3.160, 20.302, 20.1103 (2013).  
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty of notification regarding a claim for VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  In addition to the duty to notify, VA has a duty to assist with respect to a claim for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Discussion of these duties generally precedes consideration of an appeal on the merits, as failure to fulfill one or both duties can be prejudicial error.  Discussion of them here as they relate to a left knee disability at this time is unnecessary, however.  The determination made herein is that new and material evidence has been received sufficient to reopen the previously denied claim for service connection for a left knee disability.  In other words, a favorable determination is made herein.  Any error(s) committed with respect to the duty to notify or the duty to assist thus was or were harmless.

II.  New and Material Evidence to Reopen

A claim for which there is a final unfavorable decision shall be reopened and readjudicated if new and material evidence is received.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence is evidence not previously submitted.  Material evidence is evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the benefit claimed.  New and material evidence can be neither redundant nor cumulative of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the benefit claimed.  38 C.F.R. § 3.156(a).  The low threshold enables, rather than precludes, reopening. Shade v. Shinseki, 24 Vet. App. 110 (2010).  All of the evidence, both new and previous, and any assistance required must be taken into consideration.  Id.

In a February 1994 rating decision, service connection for bilateral knee injuries was denied.  Service connection thus was denied for a left knee disability.  The reason was that the Veteran did not sustain knee trauma or manifest a chronic knee condition during service.  Service treatment records for his first period of active duty and a September 1993 VA medical examination were discussed.  The records documented a November 1986 motor vehicle accident with no resulting knee injury and included a January 1993 separation examination in which the Veteran's lower extremities were found to be normal but bilateral patellofemoral syndrome (PFS) was referenced.  No mention was made of a June 1992 examination making the same finding and reference.  Finally, chronic bilateral knee pain was diagnosed at the VA medical examination.  It was based on the Veteran's report of pain during service for which he did not seek treatment due to fear of hampering his advancement and findings upon assessment.  It was despite normal X-rays.

The Veteran was informed of the aforementioned rating decision and of his appellate rights in March 1994.  He did not appeal, however.  Further, no additional evidence concerning his left knee was received within the one year period following the aforementioned rating decision.  38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2011).  It accordingly became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  Since the rating decision was issued, evidence regarding the Veteran's left knee has been received.  This evidence includes service treatment records for his second period of active duty, VA and private treatment records, a November 2009 VA medical examination, and statements as well as hearing testimony from the Veteran.  No consideration was given to this evidence in the aforementioned rating decision.  Indeed, it all is dated thereafter.  This conveys that it is new.  Also conveyed is that reconsideration in light of the service treatment records is not appropriate.  38 C.F.R. § 3.156(c).

Because the new evidence relates to an unestablished fact necessary to substantiate service connection, it is material.  Pain alone does not constitute a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Pain is the basic component of PFS.  68 Fed. Reg. 7018 (February 11, 2003).  There accordingly was no diagnosis as of February 1994 even though this was not indicated.  Now, there is a diagnosis.  Left knee arthralgia was diagnosed at the VA medical examination based on the Veteran's reports of such and findings upon assessment.  It was despite October 2009 X-rays which showed only narrowing of the medial compartment.  Arthralgia is "pain in a joint."  Dorland's Illustrated Medical Dictionary 152 (31st ed. 2007).  VA treatment records also include a diagnosis of bilateral knee pain.  Yet, they further contain a December 2009 reference osteoarthritis in both knees.  January 2010 X-rays indeed showed, in contrast to those in October 2009, degenerative changes of each knee.  

It is reiterated that there also was no relationship between a diagnosis and the Veteran's service as of February 1994.  Now, there is an indication of such a relationship.  Service treatment records for the Veteran's second period of active duty reveal a finding that his lower extremities were normal despite a complaint of left knee pain upon examination in April 2000, his complaint of bilateral knee pain for which knee pain was diagnosed in November 2003, and a finding that his lower extremities were normal at a June 2006 separation examination.  He seemingly has indicated that his pain has been persistent in nature.  It has continued ever since service, in other words.  He is competent in this regard because pain is something he personally experiences.  Layno v. Brown, 6. Vet. App. 465 (1994).  For the purpose of reopening, the Veteran is presumed credible.  Justus v. Principi, 3 Vet. App. 510 (1992).

Now, there additionally is an indication of a relationship between a diagnosis and one of the Veteran's service-connected disabilities (this new theory of entitlement is why the RO did not address reopening).  The Veteran has stated as well as testified that his left knee symptoms were more significant after his service-connected right knee disability reached a certain point.  He indeed has indicated that his gait is altered and he has gained weight from exercise hindrance due to his right knee, which places stress on the left knee.  The Veteran is competent and is presumed credible at this point, just like above.  It was opined at the VA medical examination that a conclusion as to whether or not a left knee disability was attributable to the service-connected right knee disability would require resort to speculation.  Attribution was deemed logical, but proof was not found.  

No discussion was made of any of the evidence for or against attributing a left knee disability to the service-connected right knee disability, however.  In this regard, a March 2009 private treatment records documents a normal reciprocal gait.  Yet, an October 2009 VA treatment record documents overcompensation with the left leg due to the profound state of the right knee and the state of the right foot.  The Veteran's use of a cane further was noted subsequent to the VA medical examination and opinion, in a July 2010 VA treatment record and at the hearing.  Of additional import, though neither the Veteran nor his representative has raised it as a theory of entitlement, is that an altered gait and weight gain from exercise hindrance as a result of the Veteran's service-connected back disability is possible.  

Given these many differences between February 1994 and now, the new and material evidence is neither cumulative nor redundant of the previous evidence.  A reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left knee disability further has been raised by it.  Substantiation indeed may be achieved based on the previous evidence, the new and material evidence, and the evidence to be obtained on remand.  Discussed below is that this latter evidence includes additional VA treatment records as well as any relevant such private treatment records.  It also includes another VA medical examination complete with opinion.  In sum, all requirements for reopening the claim of entitlement to service connection for a left knee disability have been met.  Reopening therefore is effectuated by this determination.


ORDER

New and material evidence having been received, service connection a left knee disability, is reopened.  The appeal is granted to this extent only.


REMAND

Although the delay entailed by a remand is regrettable, the Board cannot yet adjudicate service connection for a left knee disability or initial increased ratings for service-connected right knee, back, and bilateral hearing loss disabilities.  Undertaking additional development prior to adjudication indeed is the only way to ensure that the Veteran is afforded every possible consideration.  He must be afforded such consideration.  That VA has a duty to assist him in substantiating his claim indeed is reiterated.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has a duty to assist the Veteran in gathering evidence that may show he is entitled to each of the benefits sought, in other words.  Concerning service connection for night sweats, a remand is necessary to ensure proper appellate procedure is followed.

I.  Records

The duty to assist includes making reasonable efforts to procure relevant records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  As many requests as are necessary must be made to obtain records in government custody unless it is concluded that they do not exist or further requests would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  When the existence of private records is discovered, the claimant must be asked either to submit them or provide enough information to identify and locate them along with an authorization for their release to VA.  38 C.F.R. §§ 3.159(c)(1), (e)(2).  If information and authorization is provided, an initial request and if necessary one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1).  The claimant shall be notified if any requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).

No VA treatment records have been associated with either of the Veteran's two electronic claims files.  VA treatment records dated into September 2010 have been associated with his paper claims file.  They reflect that he receives ongoing care to include for his knees, back, and bilateral hearing loss.  The likelihood that there are subsequent pertinent VA treatment records accordingly is significant.  Indeed, the Veteran's hearing testimony confirmed their existence.  Facilities in West Haven, Newington, and Springfield were referenced by him.  Otherwise, he referenced facilities in Hartford.  A request or requests for updated VA treatment records from all of the aforementioned must be made.  This is especially true since VA has constructive notice of its own treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran and his representative must be notified if any request is or requests are unsuccessful.  

Private treatment records have been associated only with the Veteran's paper claims file.  They concern his right knee, are from Concord Orthopaedics Professional Association, and are dated from March to May 2009.  Otherwise, there is a letter from Acupuncture & Oriental Medicine Service of New England noting treatment for his back and knee(s) from June 2011 to December 2012.  The likelihood that there are subsequent pertinent private treatment records from the former facility and pertinent private treatment records from the latter facility therefore is significant.  It also is possible that there are pertinent private records from other facilities.  The Veteran thus must be asked either to submit them or provide enough information to identify and locate them along with authorization for their release to VA.  If he opts to provide information and authorization, an initial request must be made.  Follow-up requests and notice to him and his representative if the request is or requests are unsuccessful also must be made as necessary.

II.  Medical Examination and Opinion

If a VA medical examination and/or a VA medical opinion has been provided, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Hayes v. Brown, 9 Vet. App. 67 (1996).  Adequacy occurs when the Board can perform an informed adjudication.  Barr, 21 Vet. App. at 303.  The Veteran's entire history must be considered upon examination, especially for service connection issues.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  For increased rating issues, examinations must be contemporaneous.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  A new examination is not required due solely to the passage of time, however.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Opinions, which typically concern service connection issues, must be based on accurate facts and supported by a fully articulated rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Reonal v. Brown, 5 Vet. App. 458 (1993).  

It is clear from the above that the November 2009 VA medical examination and opinion regarding the Veteran's left knee is inadequate.  His entire medical history as known at the time may have been considered.  However, his entire medical history as known today was not considered.  It is reiterated that some of the available pertinent evidence is dated subsequently.  It further is reiterated that evidence, some of which likely is pertinent, currently is unavailable.  Of even greater significance is that the rationale supporting the opinion was cursory, with no discussion of the facts.  Their accuracy thus cannot be ascertained.  Lastly, the opinion was incomplete.  It addressed a relationship between the Veteran's left knee and his service-connected right knee disability, but it did not address a relationship to his service or to his service-connected back disability.  He must be afforded another opportunity to appear for a new examination with opinion for these reasons.

With respect to his service-connected right knee disability, back disability, and bilateral hearing loss, the Veteran last underwent VA medical examinations in April 2012.  These examinations are of somewhat considerable age given that they were conducted well over two years ago.  Moreover, the Veteran testified at the hearing that each of his service-connected disabilities had worsened since these examinations.  He specifically reported more sensitive right knee pain, several back symptoms which had become more frequent, the progressive nature of his back problem, and general deterioration of his hearing.  These reports constitute the only evidence of worsening, since pertinent VA and private treatment records dated from prior to April 2012 to present currently are not available.  Yet there is no reason, at least upon cursory review, to doubt them.  Therefore, the Veteran must be afforded the opportunity to appear for new examinations.

III.  Statement of the Case (SOC)

A notice of disagreement (NOD) is dissatisfaction with and a desire to contest a determination by the agency of original jurisdiction (AOJ), typically the RO, that is communicated in writing.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.201; Anderson v. Principi, 18 Vet. App. 371 (2004); Gallegos v. Principi, 283 F.3d 1309 (2002).  A NOD must be filed within one year from the date of mailing of notice of the determination.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  Upon the filing of a timely NOD, a statement of the case (SOC) shall be prepared by the AOJ.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. § 19.29.  The Board shall remand for issuance of a SOC if one has not been issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  This document indeed is required, as the response thereto is the final step in perfecting an appeal.  38 U.S.C.A. §§ 7105(a, (d)(3)); 38 C.F.R. §§ 20.200, 20.202.

Set forth above was that the March 2008 rating decision included the denial of service connection for night sweats as well as for PTSD.  Notice of these determinations was sent to the Veteran in April 2008.  He filed a NOD with respect to both later that same month.  In a March 2009 statement, he conveyed that he felt his night sweats are secondary to his PTSD.  The Veteran finally submitted a statement in October 2009 to ensure that night sweats were included as part of his appeal.  No SOC was issued with respect to service connection for PTSD in light of the May 2012 rating decision granting this benefit.  Notably, it did not mention night sweats.  Whether or not they were found to be a symptom of PTSD and thus encompassed by the rating decision thus is unclear.  A May 2012 SOC, though issued in response to the Veteran's NOD of other determinations of the March 2008 rating decision, further did not address night sweats.  Either a SOC must be issued, or an explanation must be provided in writing as to why one is not required.

Accordingly, a REMAND is directed for the following:

1.  Issue a SOC concerning the Veteran's claim of entitlement to service connection for night sweats or issue a letter explaining why a SOC is not required.  One example in which a SOC would not be required is if night sweats were considered a symptom of PTSD and thus were encompassed in the May 2012 rating decision granting service connection in this regard even though they were not mention therein.  If not, furnish the Veteran and his representative with a copy of the SOC, along with notice of how to continue the appeals process, or with a copy of the letter.  Place a copy of the aforementioned in the paper or electronic claims file.

2.  Make as many requests as necessary to obtain all VA treatment records regarding the Veteran, but particularly those concerning his knees, back, and bilateral hearing loss, dated from September 2010 onward.  This includes from facilities in West Haven, Newington, Springfield, Hartford, and anywhere else for which there is an indication that he has been seen.  Associate all requested records received with the paper or electronic claims file.  If any requested records are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

3.  Ask the Veteran to submit all outstanding pertinent private treatment records or provide enough information to identify and locate them along with an authorization for their release to VA.  This includes those from Concord Orthopaedics Professional Association dated after May 2009, Acupuncture & Oriental Medicine Service of New England, and any other facility.  If information and authorization is provided, make an initial request for the records with a follow-up request or requests as necessary.  Associate all requested records received with the paper or electronic claims file.  If any requested records are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

4.  After completing the above, arrange for the Veteran to undergo VA medical examinations regarding his knees and back.  The examiner shall review the paper and electronic claims files, documenting such in a report to be placed in one of those files.  The examiner also shall document in the report an interview with the Veteran regarding his history, symptoms, and their impact on his work and daily life.  All necessary tests next shall be performed, the results of which shall be set forth in the report.  This shall include, at a minimum, range of motion and ankylosis testing, knee stability testing, gait testing, spinal contour testing, and diagnostic testing such as X-rays.  

The examiner then shall diagnose in the report all left knee disabilities present now and that have been present, even if they no longer are, at any point since October 2009.  Finally, the examiner shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that each diagnosis is related to the Veteran's service, was caused by his service-connected right knee disability and/or his service-connected back disability, or has been aggravated (permanently worsened beyond natural progression) though not caused by his service-connected right knee disability and/or his service-connected back disability.  A clear and full rationale (explanation) must be provided for each opinion.  

This means that each conclusion reached must be supported in the report.  As such, medical principles shall be discussed as they relate to the pertinent medical evidence and lay (non-medical) evidence.  Please note that there are service treatment records for both periods of active duty concerning the Veteran's left knee, VA and private treatment records regarding the way he walks, the September 1993 and November 2009 VA medical examinations, and the November 2009 VA medical opinion.  Also please note the Veteran's pertinent statements and testimony about stress on his left knee as a result of altered gait as well as weight gain from exercise hindrance because of his right knee.

If one or more conclusions cannot be reached without resorting to mere speculation, the examiner shall discuss why in the report.  Options in this regard include, but are not limited to, the lack of appropriate qualifications, the need for more information, the inability to obtain needed information, the limits of current medical knowledge, and the inability to select a cause among the multiple causes possible.  A copy of, or at least a citation to, any medical literature referenced in the report shall be provided by the examiner.

5.  Also after completion of the above, arrange for the Veteran to undergo a VA medical examination regarding his bilateral hearing loss.  The examiner shall review the paper and electronic claims files, documenting such in a report to be placed in one of those files.  The examiner also shall document in the report an interview with the Veteran regarding his history, symptoms, and their impact on his work and daily life.  All necessary tests next shall be performed, the results of which shall be set forth in the report.  This shall include, at a minimum, a pure tone threshold test as well as a Maryland CNC controlled speech discrimination test.

6.  Finally, readjudicate the Veteran's claims of entitlement to service connection for a left knee disability and entitlement to initial increased ratings for his service-connected right knee, back, and bilateral hearing loss disabilities.  Issue a rating decision if any determination is favorable, whether partially or fully, and/or an supplemental statement of the case (SSOC) if it is partially or fully unfavorable.  Place a copy of the rating decision and/or SSOC in the paper or electronic claims file.  Furnish the Veteran and his representative with a copy of the rating decision and/or SSOC.  Allow them the requisite time period to respond to a SSOC before processing for return to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure records, for example, may impact the determination(s) made with respect to the benefit(s) sought.  His failure to report for a scheduled VA examination further may have the same impact.  38 C.F.R. § 3.655 (2013).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that remands by the Board and the United States Court of Appeals for Veterans Claims be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


